Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1471
                      Lower Tribunal No. F76-1112A
                          ________________


                      Charles Edward McBride,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Carmen Cabarga, Judge.

     Charles Edward McBride, in proper person.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.